United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                               April 8, 2016

                                                   Before

                                  WILLIAM J. BAUER, Circuit Judge

                                  DAVID F. HAMILTON, Circuit Judge

                                  SARA L. ELLIS, District Judge*




No. 12-2606

UNITED STATES OF AMERICA,                                    Appeal from the United States District
Plaintiff-Appellee,                                          Court for the Southern District of
                                                             Illinois.
                 v.
                                                             No. 11 CR 30046
SALVADOR GUADALUPE NAVARRO,
Defendant-Appellant.                                         Michael J. Reagan,
                                                             Chief Judge.



                                                 ORDER

      The petition for rehearing filed by defendant-appellant Navarro is hereby
GRANTED to the extent that footnote 1 of the original opinion issued October 27, 2015,
is AMENDED to read as follows:

                  Where the government has breached a plea agreement based


* The Honorable Sara L. Ellis, of the United States District Court for the Northern District of Illinois,
sitting by designation.
No. 12-2606                                                                        2



              on its sentencing recommendation, our usual course is to
              remand for resentencing before a different judge. See Diaz-
              Jimenez, 622 F.3d at 694 (“[A] minimum remedy [for breach of
              a plea agreement] is specific performance and resentencing by
              a different judge.”). We will follow our usual course in this
              case as well as suggest that the government consider
              assigning this case to a different prosecutor to avoid any
              appearance of unfairness in the sentencing process moving
              forward.

An amended opinion shall issue accordingly. The mandate shall issue immediately.